Citation Nr: 0829073	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right temporomandibular articulation contusion with spur 
formation and traumatic arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1958 to October 1960 and from November 1961 to August 
1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the veteran's request, a hearing before a member 
of the Board was rescheduled to be held in December 2007, but 
the veteran failed to appear.  Since he failed to report for 
the hearing or provide an explanation for his absence, and 
has not requested that the hearing be rescheduled, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In a rating decision in August 2005, the RO denied service 
connection for headaches, tinnitus, and right ear pain 
secondary to the service-connected residuals of a right 
temporomandibular articulation contusion.  Although the 
veteran filed a notice of disagreement, he did not perfect 
the appeal by timely a substantive appeal after the issuance 
of the statement of the case.  Accordingly, the claims of 
service connection are not on appeal. 


FINDING OF FACT

The right temporomandibular articulation contusion with spur 
formation and traumatic arthritis is manifested by inter-
incisal range of 40 mm. without deviation and lateral 
excursion of greater than 4 mm., left and right, and X-ray 
evidence of widening in the head of the condyle without 
severe displacement. 




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a right temporomandibular articulation contusion 
with spur formation and traumatic arthritis have not been 
met; 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.150, Diagnostic Codes 9904, 9905 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, in July 2005, and in March 
2006.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  The notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the statement of the 
case, dated in January 2006.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).  

The extent the VCAA notice provision for the effective date 
of the claim and for the degree of disability assignable was 
not timely provided and the claims were not thereafter 
readjudicated, the notice was defective, but as the claim is 
denied, no effective date or disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the VCAA notice requirements of Vazquez-Flores, 
pertaining to the general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria in the statement of the case, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  

For this reason, the deficiency as to VCAA compliance with 
Vazquez-Flores is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  Also, further delay of the case to inform the 
veteran again of the pertinent rating criteria would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
has received records of the service department.  The veteran 
has been afforded a VA examination in 2004.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service treatment records disclose that in 1959 the 
veteran injured the right side of his jaw when he fell 
against a tree.  In September 1959, X-rays of the mandible 
revealed no abnormalities.  

By a rating decision in July 1963, the RO granted service 
connection for residuals of a concussion to the right 
temporomandibular articulation, and assigned a disability 
rating of 10 percent.  

In statements in December 2001 and February 2002, the veteran 
complained of mandibular pain.

In a statement in September 2004, the veteran stated that he 
experienced pain for weeks at a time and required the use of 
dental guard at night because of the temporomandibular 
disability. 



On VA dental and oral examination in November 2004, the 
veteran complained of pain in the right temporomandibular 
joint occurring two times a month and lasting about 2 days.  
The veteran denied treatment for the temporomandibular joint 
since 1964.  He indicated that he would treat the pain with 
massage. 

On examination, the inter-incisal range was to 40 mm without 
deviation and lateral excursion was greater than 4 mm. left 
and right.  X-rays revealed widening of the head of the right 
condyle.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis 

The veteran's claim for increase was received in July 2004.  
The disability is currently rated 10 percent under Diagnostic 
Codes 5010-9904. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Under Diagnostic Code 9904 for malunion of the mandible, the 
criterion for the next higher rating, 20 percent, is severe 
displacement of the mandible, dependent on the degree of 
motion and relative loss of masticatory function.  As severe 
displacement of the mandible has not been established by X-
ray or by physical finding, the criterion for the next higher 
rating, considering functional loss due pain, under 
Diagnostic Code 9904 has not been met. 

The other potential applicable Diagnostic Code is Diagnostic 
Code 9905.  Under Diagnostic Code 9905, the criterion for a 
10 percent rating is inter-incisal range from 31 to 40 mm.  
The criterion for the next higher rating, 20 percent, is 
inter-incisal range from 21 to 30 mm.  Also a separate rating 
of 10 percent may be assigned for lateral excursion limited 
from 0 to 4 mm.  

As the inter-incisal range was to 40 mm without deviation, 
the criterion for a 10 percent rating are met, but as the 
disability is already 10 percent under Diagnostic Code 9904 
for malunion of the mandible, which is dependent on the 
degree of motion, a separate 10 percent rating under 
Diagnostic Code 9905 would be pyramiding, that is, rating the 
same manifestation under a different Diagnostic Code, which 
is not permissible. 38 C.F.R. § 4.14.  

Also, as the inter-incisal range is not from 21 to 30 mm., 
the criterion for the next higher rating, 20 percent, under 
Diagnostic Code 9905, considering functional loss due pain, 
has not been met. 

Also as lateral excursion, left and right, is greater than 4 
mm., the criterion for a separate higher rating under 
Diagnostic Code 9905 has not been met. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).
	
Extraschedular Rating 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).






Comparing the veteran's disability level and symptomatology 
to the rating schedule, the degree of disability is 
contemplated by the rating schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1). 



ORDER

A rating higher than 10 percent for residuals of a right 
temporomandibular articulation contusion with spur formation 
and traumatic arthritis is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


